

115 HR 7212 IH: Violence Against Women Health Act of 2018
U.S. House of Representatives
2018-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7212IN THE HOUSE OF REPRESENTATIVESDecember 3, 2018Mrs. Dingell (for herself, Mr. Costello of Pennsylvania, Ms. Clarke of New York, Mrs. Mimi Walters of California, Ms. Castor of Florida, Mrs. McMorris Rodgers, Ms. Eshoo, Ms. Stefanik, Ms. Roybal-Allard, and Mr. Katko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for additional programs funded by grants to
			 strengthen the healthcare system’s response to domestic violence, dating
			 violence, sexual assault, and stalking, and for other purposes.
	
 1.Short titleThis Act may be cited as the Violence Against Women Health Act of 2018. 2.FindingsCongress finds that—
 (1)millions of Americans continue to experience domestic or sexual violence each year with more than three women murdered by their partners each day;
 (2)this type of violence and abuse results in short-term and chronic physical and behavioral health consequences that have a significant economic burden to victims and communities;
 (3)new CDC data found the lifetime per-victim cost of intimate partner violence was $103,767 for women victims with 59 percent going to medical costs. Public funding paid 37 percent of this total cost;
 (4)victims are also at a higher risk for developing addictions to tobacco, alcohol, or drugs; for example, 31 percent to 67 percent of women in substance use disorder treatment programs report experiencing domestic violence within the past year;
 (5)over 50 percent of survivors of domestic violence have experienced depression, post-traumatic stress disorder, and substance use and 23 percent have experienced suicidality;
 (6)a study conducted by the National Domestic Violence Hotline, in conjunction with the National Center on Domestic Violence, Trauma & Mental Health practice mental health and substance use coercion where abusers intentionally undermine their partners’ sanity or sobriety, control their access to medication, and sabotage their treatment and recovery efforts among other coercion tactics;
 (7)researchers have also found that exposure to multiple childhood traumas such as sexual abuse and domestic violence can cause long-term negative physical and emotional health outcomes such as heart disease, cancer and depression;
 (8)health care providers can identify survivors of violence and interventions can decrease risk for violence and improve health outcomes, but health providers need training and systems level support in order to do so;
 (9)Congress authorized a public health response to victims of domestic and sexual violence in the Violence Against Women Act of 2005;
 (10)since its enactment, the VAWA Health program has trained more than 13,000 health care providers to assess for and respond to domestic and sexual violence in over 230 clinical settings serving more than 1.3 million patients;
 (11)last year, the Health Resources & Services Administration made this issue a priority across all of its bureaus and released the HRSA Strategy to Address Intimate Partner Violence 2017–2020 with four key priorities: (A)Train the Nation’s health care and public health workforce to address intimate partner violence (IPV) at the community and health systems levels.
 (B)Develop partnerships to raise awareness about IPV within HRSA and HHS. (C)Increase access to quality IPV-informed health care services across all populations.
 (D)Address gaps in knowledge about IPV risks, impacts, and interventions.; and (12)a strong public health response can prevent and address the immediate and long-term health impacts of this type of violence and abuse.
			3.Grants to strengthen the health care system’s response to domestic violence, dating violence,
			 sexual
 assault, and stalking, and for other purposesSection 399P of the Public Health Service Act (42 U.S.C. 280g–4) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by striking and at the end; (B)in paragraph (3), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (4)development or enhancement and implementation of training programs to improve the capacity of early childhood programs to address domestic violence, dating violence, sexual assault, and stalking among families they serve.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A)(ii), by inserting after and other forms of violence and abuse the following: (including labor and sex trafficking); and (ii)in subparagraph (B)—
 (I)in clause (ii)— (aa)by striking on-site access to; and
 (bb)by striking or to model other services appropriate to the geographic and cultural needs of a site and inserting the following: or by providing funding to national, State, Tribal, or territorial domestic and sexual violence coalitions to improve their capacity to coordinate and support health advocates and health system partnerships;
 (II)in clause (iii), by striking and at the end; (III)in clause (iv), by striking the period at the end and inserting , with priority given to programs administered through the Health Resources and Services Administration, Office of Women’s Health; and; and
 (IV)by adding at the end the following:  (v)the development, dissemination, and evaluation of best practices, tools and training materials for behavioral health professionals to identify and respond to domestic violence, sexual violence, stalking, and dating violence.; and
 (B)in paragraph (2)— (i)in subparagraph (A), to read as follows:
						
 (A)Child abuse and abuse in later lifeTo the extent consistent with the purpose of this section, a grantee may address, as part of a comprehensive programmatic approach implemented under a grant under this section, issues relating to child abuse or abuse in later life.; and
 (ii)in subparagraph (C)— (I)in clause (ii), by striking elder abuse and inserting abuse in later life;
 (II)in clause (iv)— (aa)by inserting , mental health after dental;
 (bb)by inserting and certification after exams; and (cc)by striking the period at the end and inserting ; and; and
 (III)by adding at the end the following:  (v)development of a state-level pilot program to improve the response of substance use disorder treatment programs and systems to domestic violence, dating violence, sexual assault, and stalking and the capacity of domestic violence, dating violence, sexual assault, and stalking to serve survivors dealing with substance use disorder; and
 (vi)development and utilization of existing technical assistance and training resources to improve the capacity of substance use disorder treatment programs to address domestic violence, dating violence, sexual assault, and stalking among patients they serve.;
 (3)in subsection (d)(2)— (A)in subparagraph (A)—
 (i)by inserting or behavioral health, after a State department (or other division) of health,; and (ii)by striking mental health care and inserting behavioral health care; and
 (B)in subparagraph (B)— (i)by striking or health system and inserting behavioral health treatment system; and
 (ii)by striking mental health care and inserting behavioral health care; (4)in subsection (f), to read as follows:
				
					(f)Research, and evaluation, and data collection
 (1)In generalOf the funds made available to carry out this section for any fiscal year, the Secretary may use not more than 20 percent to make a grant or enter into a contract for research, and evaluation, or data collection of—
 (A)grants awarded under this section; and (B)other training for health professionals and effective interventions in the health care or behavioral health setting that prevent domestic violence, dating violence, and sexual assault across the lifespan, prevent the health effects of such violence, and improve the safety and health of individuals who are currently being victimized.
 (2)Research and Data CollectionResearch or data collection authorized in paragraph (1) may include— (A)research on the effects of domestic violence, dating violence, sexual assault, and childhood exposure to domestic, dating or sexual violence on health behaviors, health conditions, and health status of individuals, families, and populations, including underserved populations;
 (B)research to determine effective health care interventions to respond to and prevent domestic violence, dating violence, sexual assault, and stalking;
 (C)research on the impact of domestic, dating and sexual violence, childhood exposure to such violence, and stalking on the health care system, health care utilization, health care costs, and health status;
 (D)research on the impact of adverse childhood experiences on adult experience with domestic violence, dating violence, sexual assault, stalking and adult health outcomes, including how to reduce or prevent the impact of adverse childhood experiences through the health care setting;
 (E)research on the intersection of substance use disorder and domestic violence, dating violence, sexual assault, and stalking, including effect of coerced use and efforts by an abusive partner or other to interfere with substance use disorder treatment and recovery; and
 (F)improved data collection using existing federal surveys by including questions about domestic violence, dating violence, sexual assault, or stalking and substance use disorder, coerced use, and mental health.; and
 (5)in subsection (g), by striking 2014 through 2018 and inserting 2019 through 2023. 